Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 5/3/2022. The changes and remarks disclosed therein have been considered. Claims 1, 9, 11, 16, 18 and 19 have been amended. Therefore, claims 1-20 remain pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Shukuri (US 5357464).
Shukuri discloses a semiconductor memory having a self-amplifying cell structure, using (1) a writing transistor and (2) a reading transistor with a floating gate as a charge storage node for each memory cell, and a method of fabricating the memory cell. The writing transistor and reading transistor are of opposite conductivity type to each other; for example, the writing transistor uses a P-channel MOS transistor and the reading transistor (having the floating gate) uses an N-channel MOS transistor. The floating gate of the reading transistor is connected to a single bit line through a source-drain path of the writing transistor, the source-drain path of the reading transistor is connected between the single bit line and a predetermined potential, and the gate electrodes of the writing and reading transistors are connected to a single word line. At least the reading transistor can be formed in a trench, and the word line can be formed overlying the writing transistor and the reading transistor in the trench.
Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the second channel region located over the charge storage structure and the second channel region being between the charge storage structure and the second data line.
Regarding independent claim 11 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the second channel region located over the charge storage structure and the second channel region being between the charge storage structure and the third data line; and an access line associated with the first and second transistors.
Regarding independent claim 16 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: at least one access line associated with at least one of the first and second transistors, the least one access line having a length extending in a second direction and located below the second data line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824